Citation Nr: 1413189	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-33 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a variously diagnosed psychiatric disorder.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to March 1982.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Cleveland, Ohio Department of Veteran Affairs (VA) Regional Office (RO) which granted service connection for residuals of right knee patellofemoral syndrome, rated 10 percent, effective May 8, 2008, and denied service connection for a low back disability, a right ankle disability, and depression.  The Veteran requested a Travel Board hearing; he failed (without giving cause) to report for such hearing scheduled in September 2012.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).

The claim of service connection for a psychiatric disability has been characterized to reflect that, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

[The Board has reviewed both the Veteran's VA electronic data storage system and his paper claims file to ensure that the complete record was considered.]
 
The issue of service connection for a low back disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have any disability residual from a right ankle injury (sprain) in service.

2.  A chronic acquired psychiatric disability was not manifested in service, and the Veteran's current psychiatric disability is not shown to be related to his service. 

3.  At no time since the award of service connection is the Veteran's service-connected right knee disability (patellofemoral syndrome) shown to have been manifested by compensable limitation of either flexion or extension, or by instability.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  A rating in excess of 10 percent is not warranted for the Veteran's service connected right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5256-63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quarticcio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his original claims for service connection in a May 2008 letter prior to the RO's adjudication of these claims.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, as well as how VA assigns disability ratings and effective dates.  

The appeal seeking a rating in excess of 10 percent for right knee patellofemoral syndrome is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that, once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An August 2009 statement of the case (SOC) properly provided the Veteran notice on the downstream issue of entitlement to an increased initial rating.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Records from the Social Security Administration (SSA) were also secured.  The RO arranged for VA examinations in October 2008 and February 2012.  As discussed below, the reports of those examinations are adequate for rating purposes.  The RO has not arranged for an examinations with respect to the claim of service connection for a psychiatric disability.  There is nothing in the record that suggests that a current psychiatric disability may be related to the Veteran's service.  Hence, even the low threshold standard (as to when an examination is necessary) under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) is not met.
The examinations to assess the  right knee disability are (cumulatively) adequate for rating purposes as they include the findings needed to consider the applicable rating criteria.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Service connection claims

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disease (to include arthritis) will be considered to have been incurred in or aggravated by service if they are manifested to a compensable degree within a specified period of time after separation from service (one year for arthritis).  38 U.S.C.A. §  1112; 38 C.F.R. §§ 3.307, 3.309(a).

To substantiate a claim of service connection, the Veteran must show: (1) the existence of a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If a fair preponderance of the evidence is against the claim, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right ankle disability

The Veteran claims he has a current disability (right ankle swelling and arthritis) which is a residual of a right ankle injury during active service.

The Veteran's STRs show he sustained right ankle sprains in February and May of 1981.  In his medical history at separation, he did not report any problems related to arthritis, his ankle, or his foot.  Examination for separation did not reveal an ankle problem.

On October 2008 VA examination, the diagnosis was history of a right ankle sprain with no residuals.  X-rays showed a normal right ankle, except for a small calcaneal spur.  Later VA treatment records note ankle complaints, with no significant pathology noted.

The Veteran's April 2009 SSA examination and related records do not show a diagnosis of an ankle disability.  His application for SSA benefits does not mention an ankle disability.  The April 2010 SSA decision notes a finding of ankle degenerative joint disease (DJD); a statement of facts following does not report such disability or related symptoms.  

The preponderance of the evidence is against a finding that the Veteran has a chronic right ankle disability.  Neither the October 2008 VA examination (scheduled to ascertain the existence and etiology of such disability) nor the examination to ascertain the disabilities impacting on the Veteran's employability revealed such disability.  While the April 2010 SSA decision notes ankle DJD, such notation is not supported by any clinical findings or diagnostic studies show ankle pathology; the statement of facts in that decision does not include a diagnosis of an ankle disability.  In fact, there is no X-ray evidence that reflects a finding of right ankle bony pathology; an October 2008 X-ray finding of a calcaneal spur, reflects foot, and not ankle, pathology.  While the Veteran is competent to report that he has ankle pain, pain, of itself, is not a disability entity.  The Veteran is not competent to establish by his own reports that he has a chronic ankle disability, as the presence of underlying pathology to account for the pain is a medical question that requires clinical evaluation (and diagnostic studies such as the X-rays that were negative.  He does not allege he has such lay- observable pathology as a fracture, and has not identified any postservice medical diagnosis of a right ankle disability. Accordingly, the Board concludes that it is not shown that the Veteran has a right ankle disability, and service connection for such disability is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Psychiatric disability

The Veteran seeks service connection for a psychiatric disability.  His STRs are silent for complaints, treatment, or diagnosis of a chronic acquired psychiatric disability.  In a separation examination report of medical history he reported "depression or excessive worry due to personal problems and job related problems."  The examiner at separation noted that no psychiatric treatment was sought, and noted "NCNS" (no complications, no sequelae), i.e., no current disability.

Postservice VA treatment records beginning in June 2004 show the Veteran was seen for depression, including in group therapy sessions.  Screening that month was positive for depression, and such was diagnosed.  Depression was also noted on December 2008 VA mental status evaluation and on April 2009 psychiatric examination conducted in connection with a claim for SSA disability benefits (when an anxiety disorder was also diagnosed).  November 2009 VA treatment records show that the Veteran reported his depression began in 1991, and was related to the then birth of his daughter who has several birth defects.  The diagnosis was  "adjustment reaction with mixed anxiety and depressed mood."

It is not in dispute that the veteran has psychiatric diagnoses of depression  (and anxiety).  However, a chronic acquired psychiatric disability was not diagnosed or treated in service.  The history of excessive worry and depression noted at separation was situational (related to family and personal problems); at any rate, it had resolved by separation, as the separation examiner noted that there were no sequelae.  The earliest postservice record of psychiatric treatment is in 2004 VA treatment records; the Veteran has not identified any earlier records available.  Consequently, service connection for a psychiatric disability on the basis that a chronic acquired psychiatric disability became manifest in service and persisted is not warranted.  

There is nothing in the record to suggest that the Veteran's current psychiatric diagnoses may somehow otherwise be related to his service.  Notably, the Veteran himself has not related the his psychiatric problems to a disease, injury, or event in service; on the contrary, he has on multiple occasions related the onset of his depression to the 1991 birth of his daughter with birth defects (attributed to his and his girlfriend's substance abuse at the time).  Significantly the record does not include any medical provider's opinion that the Veteran's psychiatric disability is, or may be, related to his service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's psychiatric disability is related to his service.  Accordingly, service connection for a psychiatric disability is not warranted, and the appeal in this matter must be denied..

Rating for a right knee disability

The Veteran asserts that the 10 percent rating assigned for his right knee disability does not  reflect the actual severity of the disability.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.   The Veteran's right knee disability (patellofemoral syndrome with arthritis) is rated based on limitation of motion (due to the arthritis (see Code 5003) and may also be rated based on recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  [Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.]

Under Code 5257, recurrent subluxation or lateral instability is rated 10 percent if slight, 20 percent if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, Code 5257.

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

VA treatment records show that the Veteran has right knee DJD confirmed by July 2004 X-ray.  

On October 2008 VA examination, flexion of the right knee was from 0 to 130 degrees, with pain in the last 30 degrees.  No changes were noted upon repetition, but flare-ups were noted after a lot of repetitive use.  While the Veteran reported he sometimes wore a brace, it was noted that the knee was stable, and that x-rays were normal.

Social Security Administration (SSA) records show reports of daily knee pain.  On April 2009 examination in connection with the Veteran's SSA disability benefits claim, right knee flexion was from 0 to 120 degrees with and extension was full.  The diagnosis was knee pain, without abnormal findings or functional impairment.  Another SSA record notes there was "no medically determinable severe physical impairment."  Subsequent records show the Veteran was awarded SSA disability benefits primarily for back disability, with affective and mood disorders as a secondary diagnosis.  An April 2010 SSA decision notes the Veteran had bilateral knee arthritis with limited range of motion.  

On February 2012 VA examination, the Veteran reported experiencing right knee flare-ups causing reduction in range of motion due to pain.  The diagnosis was right knee strain.  Range of motion studies found full extension of the knee; flexion was to 110 degrees, with pain at 110 degrees.  There were no changes in range of motion with repetition.  Muscle strength was normal, and there was no evidence of instability, subluxation, dislocation, or tibia or fibula impairment.  There was no history of knee surgery or related scars.

The record reflects essentially that throughout the Veteran's right knee disability has been manifested by painful motion, but that at no time was either flexion or extension limited to a compensable degree (flexion to 45 degrees or less, and extension at 10 degrees or more), even with consideration of factors such as pain and use.  Accordingly, a rating in excess of 10 percent for the right knee disability under Code 5260 or Code 5261 (or a combination thereof) is not warranted.

The Board has also considered whether other diagnostic codes apply, and would warrant an increase under alternate rating criteria (or as a separate rating to be combined with that currently assigned).  No examination found subluxation or instability.  Therefore, a separate rating for such symptoms is not warranted.  38 C.F.R. §  4.71a, Code 5257.  There is no evidence of pathology such as ankylosis, dislocated or removed semilunar cartilage, tibia and fibula involvement, or genu recurvatum; therefore, a rating under Codes 5256, 5258-59, 5262-63 (based on such pathology) is not for consideration.  

The Board has considered whether referral for consideration of an extraschedular rating is indicated.  The record does not show that the Veteran's right knee disability is manifested by any pathology, symptoms, or functional impairment not encompassed by the schedular criteria for the rating currently assigned.  Therefore, those criteria are not inadequate.  Furthermore, there is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's right knee disability is exceptional.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Notably, on the most recent VA examination, the examiner opined that the Veteran's right knee had no effect on his ability to work.  Consequently, referral for extraschedular consideration is not warranted.  

While the Veteran has indicated that his right knee disability impacts on employment, he has not alleged that such disability, of itself, renders him unemployable (his award of SSA disability benefits is based on unrelated disabilities).  Therefore, the issue of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this claim.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).


ORDER

Service connection for a right ankle disability is denied.

Service connection for a psychiatric disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.


REMAND

A July 2009 VA treatment record shows the Veteran reported receiving treatment for low back pain as early as in 1984; the earliest postservice treatment records of record are dated in June 2004, and no attempt has been made to identify and secure records of treatment beginning in 1984.  If such records exist, they would be pertinent (and perhaps dispositive) evidence in the matter at hand; accordingly, they must be sought.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for his low back disability since his discharge in March 1982, and to provide the releases necessary for VA to secure clinical records of all such private evaluations or treatment.  He should specifically provide identifying information and authorizations for VA to secure records of any (and all) treatment for low back pain beginning in 1984.  The RO should secure complete clinical records of all such evaluations and treatment.

2.  The RO should then review the record, arrange for any follow-up development indicated (e.g., to secure any further records identified in those received or to arrange for a VA nexus examination), and then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


